      Case 2:19-cr-00112-MCA Document 80 Filed 03/19/20 Page 1 of 4 PageID: 205

                                       Greenbaum Rowe
                                          Smith Davis                               LLP
                                                                                                       ROSELAND OFFICE:
                                                                                                    75 LIVINGSTON AVENUE
                                                                                                                SUITE 301
                                                 COUNSELORS AT LAW                               ROSELAND, NJ 07068-3701
                                                                                                            (973) 535-1600
                                                                                                        FAX (973) 535-1698
                                         METRO CORPORATE CAMPUS ONE
                                                 P.O. BOX 5600
                                           WOODBRIDGE, NJ 07095-0988                                  NEW YORK OFFICE:
                                             (732) 549-5600    FAX (732) 549-1881                      747 THIRD AVENUE
                                                                                                              2ND FLOOR
                                 DELIVERY ADDRESS: 99 WOOD AVENUE SOUTH, ISELIN, NJ 08830-2712       NEW YORK, NY 10017
CHRISTOPHER ADAMS                                 INFO@GREENBAUMLAW.COM                                     (212) 847-9858
CHAIR, CRIMINAL DEFENSE & REGULATORY               WWW.GREENBAUMLAW.COM
COMPLIANCE GROUP
 (732) 476-2692 - DIRECT DIAL
(732) 476-2693 - DIRECT FAX
CADAMS@GREENBAUMLAW.COM
   March 19, 2020

   Hon. Edward S. Kiel, U.S.M.J.
   Frank R. Lautenberg U.S. Post
   Office & Courthouse Building
   2 Federal Square
   Courtroom 8, Newark, NJ 07102

                        Re:      United States v. Gregory Cooper
                                 Criminal No. 19- 00112 (MCA)

   Dear Judge Kiel:

          Please accept this letter in lieu of a more formal motion for bail. It is being submitted to
   Your Honor on short notice consistent with the invitation made during the bail review hearing on
   Monday, March 16, 2020. Defendant Gregory Cooper submits this letter brief in support of his
   motion for bail pending sentencing. Specifically, Mr. Cooper requests that he be permitted to be
   released on the following conditions:

            1. Pretrial Services Supervision;
            2. Home Incarceration at the residence of his Aunt, Denise Shelton at 28 Isabella Avenue,
            Newark, NJ 07106, with electronic monitoring: 24 hour lock-down except for medical
            necessities and court appearances, or other activities specifically approved by the court.
            3. For the purpose of Location Monitoring, the defendant shall install a land line telephone
            in his/her residence within 5 days of release, unless waived by Pretrial Services.
            4. Surrender all passports/travel documents. Do not apply for new travel documents.
            5. Substance abuse testing and/or treatment as directed by Pretrial Services.
            6. Third Party Custodian: Denise Shelton, 28 Isabella Avenue, Newark, NJ 07106 (973)
            592-9474.

           The Eighth Amendment to the United States Constitution provides that “[e]xcessive bail
   shall not be required . . . ." U.S. Const. Amend. VIII. Although the Eighth Amendment does not
   “grant an absolute right to bail, there is a substantive liberty interest in freedom from confinement.”
   United States v. Perry, 788 F.2d 100, 112 (3d Cir. 1986). Furthermore, the subject of bail and
   detention also implicates the Fourteenth Amendment’s Due Process Clause, and requires that laws
  Case 2:19-cr-00112-MCA Document 80 Filed 03/19/20 Page 2 of 4 PageID: 206


Hon. Edward S. Kiel, U.S.M.J.
March 19, 2020
Page 2


imposing pretrial detention “serve a compelling governmental interest.” United States v. Salerno,
481 U.S. 739, 752 (1987).

        In recognition of such principles, the Bail Reform Act of 1984 (the “Act”), which governs
release and detention determinations in federal criminal proceedings, provides “that upon the
appearance before a judicial officer of a person charged with an offense, the judicial officer shall
make a determination regarding bail status of the defendant, and shall enter an order designating a
defendant’s custodial status” under one of four categories:

                (1)     released on personal recognizance or upon execution of an unsecured
       appearance bond, under subsection (b) of this section;
                (2)     released on a condition or combination of conditions under subsection (c)
       of this section;
                (3)     temporarily detained to permit revocation of conditional release,
       deportation, or exclusion under subsection (d) of this section; or
                (4)     detained under subsection (e) of this section.

18 U.S.C. § 3142 (a).

        The Act’s provisions “effectively limit judicial consideration . . . to two relevant criteria:
the risk that the defendant will flee and the risk that he will pose a danger if admitted to bail.” See
United States v. Provenzano, 605 F.2d 85, 93 (3d Cir. 1979) (addressing similar criteria in the
context of a bail pending appeal application pursuant to 18 U.S.C. § 3143, in which the standard
for release is even higher than that imposed in connection with a bail pending trial application
pursuant to 18 U.S.C. § 3142). In addition, the Act “imposes a duty on federal courts not only to
determine whether an applicant poses such risks, but also to measure them “in terms of conduct
that cannot be reasonably safeguarded against by an imposition of conditions upon the release.”
Id. at 93-94.

       When making a determination regarding the eligibility of a defendant for pretrial release
(whether on personal recognizance, an unsecured appearance bond, or conditions), the Bail Reform
Act directs that the following factors must be considered:

       (1) the nature and circumstances of the offense charged, including whether the offense is
           a crime of violence, a violation of section 1591, a Federal crime of terrorism, or
           involves a minor victim or a controlled substance, firearm, explosive, or destructive
           device;
       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including—
          (A) the person’s character, physical and mental condition, family ties, employment,
               financial resources, length of residence in the community, community ties, past
               conduct, history relating to drug or alcohol abuse, criminal history, and record
               concerning appearance at court proceedings; and
  Case 2:19-cr-00112-MCA Document 80 Filed 03/19/20 Page 3 of 4 PageID: 207


Hon. Edward S. Kiel, U.S.M.J.
March 19, 2020
Page 3


          (B) whether, at the time of the current offense or arrest, the person was on probation,
               on parole, or on other release pending trial, sentencing, appeal, or completion of
               sentence for an offense under Federal, State, or local law; and
       (4) the nature and seriousness of the danger to any person or the community that would be
           posed by the person’s release.

Id.

        If a judicial officer determines that release upon personal recognizance or upon execution
of an unsecured appearance bond “will not reasonably assure the appearance of the person as
required or will endanger the safety of any other person or the community, such judicial officer
shall order the pretrial release of the person” subject to the conditions that the person not commit
a crime during the period of release, cooperation in the collection of a DNA sample if such a
collection is authorized, and “the least restrictive further condition, or combination of conditions,
that such judicial officer determines will reasonably assure the appearance of the person as required
and the safety of any other person and the community.” Id. § 3142 (c) (emphasis added).

        Here, the prior issues that Pretrial Services reported to the Court all surrounded the
environment in which Mr. Cooper found himself in – living at his father’s house. From the first
appearance before the Court, I alerted pretrial services and the Court to the issues surrounding Mr.
Cooper’s father and implored Pretrial Services to allow Mr. Cooper to live with his mother.
Because of a prior issue with his sister that no longer exists, he was not permitted to live with his
mother and went to live in Willingboro with his father. I am sure he is thankful that his father took
him in, but the tension that relationship created infected everything. For example, Mr. Cooper
does not have a driver’s license and was dependent upon his father for transportation. In one
instance, he was required to leave his home at exact times for meetings with me at the US
Attorney’s office, however, his father unilaterally changed them and arrived at the Newark Office
of the US Attorney nearly 2 hours late. Your Honor experienced Mr. Cooper’s father treating
court appearance times as suggestions earlier in the year when they arrived at a bail review 2 hours
late. Even the recent violations were a result of conflict with his father over his girlfriend. Most
of the conduct which gave rise to Pretrial’s concern was related to his father. This new situation
with his Aunt would alleviate that concern.

        The combination of conditions that have been suggested are undoubtedly sufficient to
address safety concerns or any issue as to whether Mr. Cooper will appear in Court as directed.
He is asking that he be permitted to live with his Aunt, or a suitable alternative approved by Pretrial
Services. To be sure, a defendant’s ties to the community are among the factors to be considered
by a judicial officer when he is “determining whether there are conditions of release that will
reasonably assure” the defendant’s appearance or community safety. 18 U.S.C. § 3142(g)(3)(A).
  Case 2:19-cr-00112-MCA Document 80 Filed 03/19/20 Page 4 of 4 PageID: 208


Hon. Edward S. Kiel, U.S.M.J.
March 19, 2020
Page 4


       Accordingly, we respectfully request that Court grant Mr. Hills bail with the combination
of conditions suggested. Thank you for Your Honor’s consideration.

                                                   Respectfully,



                                                   CHRISTOPHER D. ADAMS

CDA:ls
cc:   AUSA Christopher Amore
      USPTS
